Exhibit 99.1 Energy XXI Reports Fiscal First-Quarter Results · Quarterly volumes grow 90% to more than 26,000 BOE/d · Cash flow more than quadruples to nearly $77 million HOUSTON – Nov. 13, 2007 – Energy XXI (Bermuda) Limited (NASDAQ:EXXI) (AIM: EXXS, EXXI) today announced fiscal first-quarter financial and operating results for the period ended Sept.30, 2007. “Energy XXI achieved a 25 percent increase in production volumes relative to the immediately preceding quarter, and a 90 percent increase relative to the prior year’s fiscal first quarter,”
